 1   RICHARD A. BESHWATE, JR., SBN: 179782
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 266-5000
 4
     Attorney for Defendant
 5   KENNETH PATTERSON
 6

 7                                  UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                       Case No. 1:19-cr-00230-DAD-BAM
11                     Plaintiff,
12          v.                                       STIPULATION AND ORDER MODIFY
                                                     PRETIRAL REALEASE CONDITIONS
13   KENNETH PATTERSON,
14                     Defendant.
15

16          IT IS HEREBY STIPULATED by and between the parties hereto through their respective

17   counsel, RICHARD A. BESHWATE, JR. attorney for Defendant KENNETH PATTERSON, and

18   VINCENT TENNERELLI, Assistant U.S. Attorney for Plaintiff, that sections (c) and (l) of the

19   PRETRIAL RELEASE CONDITIONS ordered on November 1, 2019, be modified to read:

20          The defendant must:

21          (c) Reside in a location approved by the PSO, and not move or be absent from this

22          residence for more than 24 hours without prior approval of PSO: travel is restricted to the

23          State of California, unless otherwise approved in advance by PSO.

24

25          (l) not obtain any new employment where he is engaging in or provided access to private

26          financial or tax information. The defendant shall refer all clients and customers to Matt

27          Peterson without obtaining those customers’ financial or tax information.

28
                                                     1
 1   It should be noted that the Pretrial Services officer has no objection to this modification.

 2            Dated: November 8, 2019                       Respectfully submitted,

 3
                                                   /s/ RICHARD A. BESHWATE, JR.
 4                                                 RICHARD A. BESHWATE, JR.
 5                                                 Attorney for Defendant,
                                                   KENNETH PATTERSON
 6

 7
              Dated: November 8, 2019                       Respectfully submitted,
 8

 9                                                 /s/ VINCENT TENNERELLI
                                                   VINCENT TENNERELLI
10                                                 Assistant U.S. Attorney
11

12                                                 ORDER
13            The pretrial release conditions are hereby modified in accordance with the parties’
14   stipulation as set forth above.
15
     IT IS SO ORDERED.
16

17   Dated:     November 8, 2019                                   /s/   Sheila K. Oberto           .
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
